The parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: The evidence is insufficient to charge the defendants Hannan and Wagner with responsibility for the accident, and as to them the judgment and order of the County Court of Westchester county are reversed and a new trial ordered, with one bill of costs to both, to abide the event, and as to the appellant Mayer the judgment and order are unanimously affirmed, with costs. Present—Jenks, P. J., Carr, Rich and Putnam, JJ.